DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“a first moisture absorptive member” in claim 1, where the structure is a moisture absorbent material;
“a second moisture absorptive member” in claim 1, where the structure is a moisture absorbent material; and
 “a driving member” in claim 1, where the structure is a driver
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patent
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 10,900,677. This is a statutory double patenting rejection.
Claim 2 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. 10,900,677. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,900,677. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,900,677. Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitation of the presently pending claims “an air cleaner comprising” does not add sufficiently structure to distinguish the claimed invention of the presently pending claims from the claimed invention of U.S. Patent No. 10,900,677.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,900,677. Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitation of the presently pending claims “an air cleaner comprising” does not add sufficiently structure to distinguish the claimed invention of the presently pending claims from the claimed invention of U.S. Patent No. 10,900,677.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,900,677. Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitation of the presently pending claims “an air cleaner comprising” does not add sufficiently structure to distinguish the claimed invention of the presently pending claims from the claimed invention of U.S. Patent No. 10,900,677.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,900,677. Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitation of the presently pending claims “an air cleaner comprising” does not add sufficiently structure to distinguish the claimed invention of the presently pending claims from the claimed invention of U.S. Patent No. 10,900,677.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,900,677. Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitation of the presently pending claims “an air cleaner comprising” does not add sufficiently structure to distinguish the claimed invention of the presently pending claims from the claimed invention of U.S. Patent No. 10,900,677.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,900,677. Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitation of the presently pending claims “an air cleaner comprising” does not add sufficiently structure to distinguish the claimed invention of the presently pending claims from the claimed invention of U.S. Patent No. 10,900,677.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,900,677. Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitation of the presently pending claims “an air cleaner comprising” does not add sufficiently structure to distinguish the claimed invention of the presently pending claims from the claimed invention of U.S. Patent No. 10,900,677.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,900,677. Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitation of the presently pending claims “an air cleaner comprising” does not add sufficiently structure to distinguish the claimed invention of the presently pending claims from the claimed invention of U.S. Patent No. 10,900,677.

Allowable Subject Matter
Claims 1-10 contain allowable subject matter.
Regarding claim 1, the closest art is Kagawa US 2010/0258644, Toshiaki JP2003302077, Dinnage US 10,145,572, Martell US 2015/0204626, and Kentaro JP 2017009181.
Kagawa teaches first (43) and second (42) moisture absorptive members with a driving member (driver for drawer) moving of the second member which allows the absorptive members to be in contact and then isolated from each other. However only the second member is not air permeable. The modification would not have been obvious because the second member is not intended to pass air.
Toshiaki teaches the first and second absorptive members with a driving member 9, however the first and second members do not make contact and then become isolated. The modification would not have been obvious because the invention modifies the humidity control with an accordion style motion.
Dinnage and Martell teaches controlling humidity based on having the first and second members alternately isolated and in contact. However, the members are not at least partially dipped in the liquid. The modification would not have been obvious because the members are wetted from above. 
Kentaro teaches altering the humidification with a moving absorptive member, however the member does not alternately make contact and then become isolated from another member. The modification would not have been obvious because having another member in contact would alter the operation of the invention.
No prior art, alone or in combination, teaches all the limitations of claim 1. 
Claims 3-10 depend upon claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776